          Case 1:20-cv-08512-AJN Document 10
                                          12 Filed 03/01/21
                                                   03/04/21 Page 1 of 1

                                                                                                                                           Mayer Brown LLP
                                                                                                                                    350 South Grand Avenue
                                                                                                                                                   25th Floor
                                                                                                                                Los Angeles, CA 90071-1503
                                                                                                                                    United States of America

                                                                                                                                         T: +1 213 229 9500
                                                                                                                                         F: +1 213 625 0248
March 1, 2021                                                                                                                                mayerbrown.com

                                                                                3/4/2021
BY ECF                                                                                                                                   Daniel D. Queen
                                                                                                                                                    Partner
                                                                                                                                        T: +1 213 229 5147
Honorable Alison J. Nathan                                                                                                        DQueen@mayerbrown.com
U.S. District Court for the Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

       Re: Lauren Yu v. Froneri US, Inc., No. 1:20-cv-08512-AJN

Judge Nathan:

        We write on behalf of defendant Froneri US, Inc.1 to request an adjournment of the initial
pretrial conference and related deadlines for pre-conference submissions.

        The initial pretrial conference date is scheduled for March 12, 2021, with a proposed civil
case management plan and joint letter due no later than March 5, 2021. On March 5, 2021,
defendant intends to file a motion to dismiss the complaint. Defendant believes it is in the
interest of judicial efficiency to resolve challenges to the pleadings prior to engaging in the initial
pretrial conference and associated proposed civil case management plan and joint letter. Thus,
defendant requests that the Court continue the conference until resolution of the motion to
dismiss.

       Plaintiff does not oppose this request.

        This Court granted one previous request for adjournment of the initial pretrial conference
date, from January 28, 2021 to March 12, 2021. The requested adjournment does not affect any
other scheduled dates. Defendant submits this request more than 48 hours prior to the date by
which the parties are required to submit the proposed civil case management plan and joint letter.
If the Court wishes to set a new date for the initial pretrial conference at this time, the parties
propose May 7, 2021, May 14, 2021, or May 21, 2021.

                                                                              Sincerely,
                                                                                                                                  7KHLQLWLDOSUHWULDO
                                                                                                                                  FRQIHUHQFHLVKHUHE\
                                                                              /s/ Daniel D. Queen                                 DGMRXUQHGVLQHGLH
cc: Counsel of record (by ECF)                                                                                                    6225'(5('


                                                                                                                                        3/2/2021
1
 Plaintiff sued Froneri US, Inc., but the entity that manufactures, markets, and sells Häagen-Dazs®
Coffee Almond Crunch Ice Cream Bars is Dreyer’s Grand Ice Cream, Inc.

          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
